ACCEPTED
                                                                                         14-14-00340-cr
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/23/2015 3:06:26 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK
                         IN THE
               FOURTEENTH COURT OF APPEALS
                        OF TEXAS
MARIO DUNN                 §                         FILED IN
                                              14th COURT OF APPEALS
                           §                     HOUSTON, TEXAS
VS.                        §  Case Number No. 14-15-00340-CR
                                              7/23/2015 3:06:26 PM
                          §                   CHRISTOPHER A. PRINE
THE STATE OF TEXAS        §                            Clerk


                   Second Motion to Extend Time to File Brief

    Now comes Mario Dunn, appellant in the above-styled and numbered cause, by

and through assistant public defender, Jani J. Maselli Wood, and respectfully moves

the Court for an extension of time within which to file the appellate brief, and for

cause would show the Court as follows:

                                          I.

      On March 24, 2015, Mr. Dunn was convicted of violating a protective order

and sentenced to 120 days in the Harris County Jail in Cause Number 1920929 in the

County Criminal Court at law Number 9 of Harris County, Texas, styled The State of

Texas v. Mario Dunn.

                                         II.

      The brief is currently due July 27, 2015. One previous extension was requested

and received.

                                         III.

      Undersigned counsel is requesting 30 days from the current due date until

August 26, 2015.
                                          IV.

      Briefs/Rehearings/PDR’s filed:

7/23/2015 - Motion for Rehearing to CCA in Peraza v. State, PD 0100-15, 0101-15;

7/15/2015 - Brief in Shaun Briggs v. State, 01-15-00269-CR;

7/14/2013 - PDR in Gregorio Guerrero v. State, PD 0665-15, 0666-15;

7/13/2015 - PDR in Kenneth McAfee v. State, PD 0667-15;

7/2/2015 - Reply brief filed in Mary Kuol v. State, 14-14-01008-CR;

6/28/2015 - Brief filed in Marcus Lewis v. State, 14-14-00779-CR;

6/2/2015 - Brief filed in Mary Kuol v. State, 14-14-01008-CR;

5/28/2015 - Brief filed in Joe Lee Bowden v. State, 14-14-00955-CR

      Briefs Due

8/2/2015 - Brief due after PDR grant in CCA in London v. State, PD 480-15;

      CLE Attended

6/16-20, 2015 - TCDLA Rusty Duncan Criminal Law Course

7/8-11, 2015 - TCDLA seminar in South Padre

                                           V.

   This request is made not to delay the proceedings, but to ensure that Mr. Dunn is

adequately represented.

      WHEREFORE, PREMISES CONSIDERED, Mr. Dunn respectfully prays

that the Court permit an extension of time until August 26, 2015.
                                        Respectfully submitted,

                                        ALEXANDER BUNIN
                                        Chief Public Defender
                                        Harris County Texas

                                        /s/ Jani Maselli Wood
                                        _______________________
                                        JANI J. MASELLI WOOD
                                        Assistant Public Defender
                                        State Bar Number 00791195
                                        Harris County Texas
                                        1201 Franklin, 13th Floor
                                        Houston Texas 77002
                                        (713) 368-0001
                                        (713) 368-9278 (Fax)
                                        Jani.Maselli@pdo.hctx.net

                                        Attorney for Appellant,
                                        Mario Dunn


                          CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on July 23, 2015, a copy of

the foregoing was emailed to counsel for the state (through texfile.com) at the

following address:

      Alan Curry
      Assistant District Attorney
      1201 Franklin Street, 6th Floor
      Houston, TX 77002
      curry_alan@dao.hctx.net

                                       /s/ Jani J Maselli Wood
                                 ___________________________________
                                 JANI J. MASELLI WOOD